oO © NN DR AW FF WD NHN =

NB Bh HN KR KN BD BD BR Rm ees
ao SN NWN WU FP WD VY |§ FT Ob Oe YN HB UH FP W NY KF CS

Case 2:20-cv-01545-JLR Document 52 Filed 07/26/21 Page 1of 8

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

PEDRO TORRES et al.,
Plaintiffs,
Vs.
NORTH PACIFIC SEAFOODS, INC. et
al.,

Defendants.

 

 

 

 

fPROPOSEBFORDER GRANTING
PRELIMINARY APPROVAL OF
SETTLEMENT

2:20-cv-01545-JLR
152949356.1

Case No. 2:20-cv-01545-JLR

PLAINTIFFS’ {PROPOSED}ORDER
GRANTING PRELIMINARY APPROVAL
OF SETTLEMENT

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01545-JLR Document 52 Filed 07/26/21 Page 2 of 8

The Plaintiffs have moved for preliminary approval of a proposed class settlement which
would resolve the Plaintiffs’ class action claims brought under the Fair Labor Standards Act, 29
U.S.C. § 201 et seg., the Alaska Wage and Hour Act, Alaska Statute 23.10.050-23.10.150, and
Alaska Statute 23.10.015. Upon consideration of the motion, the Settlement Agreement, and the
exhibits thereto, the Court GRANTS preliminary approval of the Settlement, finding specifically
as follows.!

L Jurisdiction

1, The Court preliminarily finds that it has jurisdiction over the subject matter of this
action and personal jurisdiction over the parties and the members of the Settlement Class described
below.

I. Class Representative and Class Counsel

2. The Court preliminarily appoints Named Plaintiffs Jorge Hurtado and Pedro
Torres as Class Representatives.

3. Under Federal Rule of Civil Procedure 23(g), the following attorneys and firms

are preliminarily appointed as Class Counsel:

Dan Drachler, WSBA #27728

Henry Avery, WSBA #54086

ZWERLING, SCHACHTER & ZWERLING, LLP
1904 Third Avenue, Suite 1030 ,

Seattle, WA 98101

Telephone: (206) 223-2053

Robert S. Arns, pro hac vice
Jonathan E. Davis, pro hac vice
Shounak S. Dharap, pro hac vice
Katherine A. Rabago, pro hac vice
THE ARNS LAW FIRM

515 Folsom St., 3 Floor

San Francisco, CA 94109

Tel: (415) 495-7800

Kevin Osborne, pro hac vice

 

! Unless otherwise defined herein, all terms used in this Order that are defined terms in the
Settlement Agreement have the same meaning as set forth in the Settlement Agreement.
fPROPOSEBFORDER GRANTING 2

PRELIMINARY APPROVAL
OF SETTLEMENT

2:20-ev-01545-JLR
152949356.1

 
Oo © NN DH WN Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01545-JLR Document 52 Filed 07/26/21 Page 3 of 8

Julie Erickson, pro hac vice

Elizabeth Kramer, pro hac vice
ERICKSON KRAMER OSBORNE LLP
182 Howard Street

San Francisco, CA 94105

Phone: 415-635-0631

III. Rule 23 Requirements

4. The Court preliminarily finds that the prerequisites for a class action under Rule
23(a) have been satisfied in that: (a) the number of Settlement Class Members is so numerous that
joinder of all members thereof is impracticable; (b) there are questions of law and fact common to
the Settlement Class Members; (c) the claims of the Class Representatives are typical of the claims
of the Settlement Class Members; and (d) the Class Representatives will fairly and adequately
represent the interests of the Settlement Class Members.

5. The Court further preliminarily finds that the prerequisites for class certification
under Rule 23(b)(3) have been satisfied in that (i) questions of law and fact common to the
Settlement Class Members predominate over any questions affecting only individual Settlement
Class Members; and (ii) a class action is superior to other available methods for the fair and
efficient adjudication of the controversy.

6. The Court also preliminarily finds that the prerequisites for a collective action under
the FLSA have been satisfied in that: i) Plaintiffs meet the more stringent requirement for class
certification under Rule 23(b)(3), such that they necessarily meet the “similarly situated”
requirement of the FLSA; and ii) the Settlement provides a separate notice to Settlement Class
Members regarding their FLSA claims such that must affirmatively opt in to the collective action
portion of the Settlement by cashing their Settlement checks.

IV. Preliminary Approval of the Settlement

7. Pursuant to the Settlement Agreement, the Defendant has agreed to pay a gross
Class Settlement Fund of $1.9 million in cash, in exchange for customary releases.

8. Having considered the motion for preliminary approval, the Settlement Agreement,

and the exhibits thereto, the Court preliminarily finds that the Settlement is fair, adequate, and

fPROPOSEBTORDER GRANTING 3
PRELIMINARY APPROVAL

OF SETTLEMENT

2:20-cv-01545-JLR
152949356.1

 
&

Oo OS SN DH NN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01545-JLR Document 52 Filed 07/26/21 Page 4 of 8

reasonable, and in the best interests of the Settlement Class. This finding is supported by, among
other things, the complex legal and factual posture of the Action, the fact that the Settlement is the
result of arm’s length negotiations presided over by a neutral mediator, and settlement benefits
being made available to Settlement Class Members.

Vv. Notice and Administration

9. The Court appoints Phoenix Settlement Administrators to perform the functions
and duties of the Settlement Administrator set forth in the Settlement Agreement — including
effectuating the notice program — and to provide such other administration services as are
reasonably necessary to facilitate the completion of the Settlement.

10. The Court has carefully considered the notice program set forth in the Settlement
Agreement. The Court finds that the notice program constitutes the best notice practicable under
the circumstances and satisfies the requirements of Rule 23(c)(2), and the requirements of due
process.

11. The Court thus approves the notice program and the form, content, and
requirements of the Notice described in and attached as an exhibit to the Settlement Agreement.
The Settlement Administrator shall cause the notice program to be completed according to the
deadline described in the Settlement Agreement.

12. All costs of providing Notice to the Class Settlement Class and administering
distributions from the Settlement Fund shall be paid out of the Class Settlement Fund, as provided
by the Settlement Agreement.

VI. Claims and Exclusions

13. Each and every member of the Settlement Class shall be bound by all
determinations and orders pertaining to the Settlement, including the release of all claims to the
extent set forth in the Settlement Agreement, unless such persons request exclusion from the
Settlement in a timely and proper manner, as hereinafter provided.

14. Any Settlement Class Member wishing to opt out from the Settlement shall mail a

written, personally signed statement (“Opt-Out Statement”) to the Settlement Administrator that

fPROPOSEBFORDER GRANTING 4
PRELIMINARY APPROVAL

OF SETTLEMENT

2:20-cv-01545-JLR
152949356.1

 
Oo © NY WB WO FBP WY YPN —

NM Bw BP BO BO PB BR BR DR mm ee
oo SN DH A FSF WD NY | DS DO SBS SN DR AW FP WY NH KH &

 

 

Case 2:20-cv-01545-JLR Document 52 Filed 07/26/21 Page 5of 8

states substantially as follows: “I request to be excluded from the settlement in Torres and Hurtado
v. North Pacific Seafoods, Inc., Case No. 2:20-cv-01545-JLR (United States District Court for the
Western District of Washington, Seattle). I affirm that I was employed by Defendant as a Seafood
Processing Employee at some point in time from October 19, 2017 through June 30, 2021.” To be
effective, the Opt-Out Statement must be mailed to the Settlement Administrator, postage prepaid
and postmarked by forty-five calendar days from the date of distribution of the Notice.

15. Any Settlement Class Member who submits a timely and valid Opt-Out Statement
shall not: (i) be bound by any orders or judgments entered in this matter; (ii) be entitled to
benefits or relief under the Settlement Agreement; (iii) gain any rights by virtue of the Settlement
Agreement; or (iv) be entitled to object to the Settlement or appeal from any order of the Court.

16. All Settlement Class Members who do not submit an Opt-Out Statement pursuant
to the Settlement Agreement will be deemed to have accepted its settlement terms and will
forever waived their right to opt out of the Settlement Class.

17. The Settlement Administrator will promptly provide all Parties with copies of any
Opt-Out Statements, and Class Counsel shall file with the Court a list of Settlement Class
Members who have timely and validly submitted Opt-Out Statements to the Settlement
Administrator prior to the Final Approval Hearing.

VII. Objections

18. Any Settlement Class Member who does not file a timely Opt-Out Statement, but
who wishes to object to approval of the proposed Settlement, to the award of attorneys’ fees and
expenses to Class Counsel, or the Service Awards to the Class Representatives must submit to the
Settlement Administrator a written Objection Statement. The Court will consider objections to the
Settlement, to the award of attorneys’ fees and expenses to Class Counsel, or to the Service Awards
to the Class Representatives that are filed with the Court by Class Counsel before the Final
Approval Hearing.

19. A Settlement Class Member who has timely filed a written Objection Statement as

set forth above may appear at the Final Approval Hearing in person or through counsel to be heard

ORDER GRANTING 5
PRELIMINARY APPROVAL
OF SETTLEMENT

2:20-cv-01545-JLR
152949356. 1

 
Oo CO ~T SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01545-JLR Document 52 Filed 07/26/21 Page 6 of 8

orally regarding their objection. It is not necessary, however, for a Settlement Class Member who
has filed a timely objection to appear at the Final Approval Hearing. No Settlement Class Member
wishing to be heard orally in opposition to the approval of the Settlement and/or the request for
attorneys’ fees and expenses and/or the request for Service Awards to the Class Representatives
will be heard unless that person has submitted a timely written Objection Statement as set forth
above. No non-party, including members of the Settlement Class who have timely opted-out of the
Settlement, will be heard at the Final Approval Hearing.

20. Any Settlement Class Member who fails to timely object in the manner specified
in the Settlement Agreement will be deemed to have waived any objections and will be foreclosed
from making any objection to the Settlement, whether by appeal or otherwise.

VIII. Application for an Award of Attorneys’ Fees, Costs, and Incentive Awards

21. Any application for Service Awards to the Class Representatives as well as any
application for an award of attorneys’ fees and expenses to Class Counsel must be filed no later
than fourteen calendar days before the Final Approval Hearing.

IX. Final Approval Hearing
22. A Final Approval Hearing will be held on ___ November 3, 2021 at 9:00 a.m.

for the following purposes:

(a) To finally determine whether the requirements of Federal Rules of Civil
Procedure 23(a) and (b) are met;

(b) To determine whether the requirements of the FLSA, 29 U.S.C. § 216(b), are met;

(c) To determine whether the Settlement is fair, reasonable, and adequate, and
should be approved by the Court;

(d) To determine whether the judgment as provided under the Settlement Agreement
should be entered;

(e) To consider the application for an award of attorneys’ fees and expenses of Class

Counsel;

fPROPOSEDTLORDER GRANTING 6
PRELIMINARY APPROVAL

OF SETTLEMENT

2:20-cv-01545-JLR
152949356.1

 
0 Oo YN A vA BB W WB &

BD db KD KR KD WD WR BR OR eee ee
eo NN BN OO FF YH NY KY CO CO Fe HN HDB nH fF WY HY | BD

 

 

Case 2:20-cv-01545-JLR Document 52 Filed 07/26/21 Page 7 of 8

(f) To consider the distribution of the Class Settlement Fund under the terms of the

Settlement Agreement; and

(g) To rule on such other matters as the Court may deem appropriate.

23. | Onor before fourteen calendar days prior to the Final Approval Hearing, Class

Counsel shall file and serve a Motion for Final Approval! of Settlement.

24. The Final Approval Hearing may be postponed, adjourned, transferred or

continued by order of the Court without further notice to the Settlement Class. At, or following,

the Final Approval Hearing, the Court may enter a Final Approval Order and Judgment in

accordance with the Settlement Agreement that will adjudicate the rights of all Settlement Class

Members.

25. The deadlines the parties shall adhere to are as follows:

 

Defendant to provide Class List to Settlement
Administrator

Within 5 Business Days after the Preliminary
Approval Date

 

Notice mailed to the Settlement Class (the
“Notice Distribution Date”)

Within 10 calendar days after receipt of the
Class List

 

Last day for Settlement Class Members to opt
out or object to the proposed Settlement

45 days after the Notice Distribution Date

 

 

 

Date by which to file petition for attorneys’
fees and expenses and Motion for Final
Approval of Settlement

No later than 14 days prior to the Final
Approval Hearing

 

Final Approval Hearing

 

 

At least 100 days after Preliminary Approval
Date

 

 

26. Settlement Class Members do not need to appear at the Final Approval Hearing or

take any action other than affirmatively cashing their Settlement Check to indicate their

approval.

X. Further Matters

27. All discovery and other pretrial proceedings in the action are stayed and suspended

until further order of the Court except such actions as may be necessary to implement the

Settlement Agreement and this Order.

fPROPOSEBLORDER GRANTING
PRELIMINARY APPROVAL

OF SETTLEMENT

2:20-cv-01545-JLR
152949356.1

 
Oo fS& ~s NHN

10
if
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01545-JLR Document 52 Filed 07/26/21 Page 8 of 8

28. The Court retains jurisdiction to consider all further matters arising out of or

connected with the Settlement.

United States District Court for the Western District of Washington, IT IS SO ORDERED.

ya
Dated this 2G day of Sulu , 2021.

a

oN ne
\ C \
\ ino Q. v K

The Honorable] James L. Robart
United States District Court Judge

 

fPROPOSEDTORDER GRANTING 8
PRELIMINARY APPROVAL

OF SETTLEMENT

2:20-cv-01545-JLR
152949356.1

 
